DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
As stated in the previous action, the drawings of 06/13/17 are accepted.

Examiner’s Note - 35 USC § 112
The applicant’s claim amendments of 08/23/21 have overcome the previous 112 rejection.

Allowable Subject Matter
Claims 12, 14-17, 22, and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 12, the following limitations were not found, taught, or disclosed by the prior art.
(i) the traveling waves of the B-phase and the C-phase are each approximately half the magnitude of the traveling wave of the A-phase
(ii) a polarity of the traveling wave of the A-phase is opposite the polarities of the traveling waves of the B-phase and the C-phase
analyzing, via a three-phase fault identification subsystem, after the breaker of the A-phase is commanded to open, incremental current and voltage quantities to confirm a fault type

With respect to independent claim 22, the following limitations were not found, taught, or disclosed by the prior art. 
(i) the traveling waves of the B-phase and the C-phase are each approximately half the magnitude of the traveling wave of the A-phase
(ii) a polarity of the traveling wave of the A-phase is opposite the polarities of the traveling waves of the B-phase and the C-phase
a communication subsystem to transmit a first signal indicating the A-phase fault based on the detected correlation of the three phases prior to completion of an incremental quantity analysis

With respect to independent claim 27, the following limitations were not found, taught, or disclosed by the prior art. 
(i) the traveling waves of the B-phase and the C-phase are each approximately half the magnitude of the traveling wave of the A-phase
(ii) a polarity of the traveling wave of the A-phase is opposite the polarities of the traveling waves of the B-phase and the C-phase
transmitting, via a communication device, a first signal to open a breaker of the A-phase prior to completion of an analysis to confirm the fault type
All other claims depend on independent claims 12, 22, and 27.

In the applicant’s response of 05/12/21, the applicant argued, “The Office Action states that the Schweitzer Publication does not teach or suggest identifying the A-phase fault based on a correlation of the traveling waves magnitudes and polarities. See Office Action p. 17. Instead, the Office Action relies on Chen’s teachings for fault detection in combination with the unsupported and erroneous assumption that Chen or one of the cited ‘non-modifying’ NPL references recognized that the recited correlation of magnitudes and polarities of the traveling waves correspond to an A-phase fault ... As noted above, paragraph [0033] of the Applicant’s as-filed application states that ‘the traveling wave phase polarity pattern … illustrated in Figure 2A corresponds to either a single-phase-to-ground fault on the A-phase 202, or a three-phase fault.” Thus, the detected correlation of traveling wave polarities and magnitudes, as specifically recited in independent claim 12 and first recognized by the inventor, cannot be used to identify a specific fault condition.” (all forms of emphasis are applicant’s).
The examiner found this argument to be persuasive. While Schweitzer, III et al teaches general fault location using the magnitudes and polarities of traveling waves and Chen teaches the recognition of phase-to-phase, phase-to-ground, and three phase fault conditions, the examiner agrees that the cited art does not specifically teach the claimed specifics of using the detected correlations between magnitude and polarity of the A, B, and C-phases. No other art was found, either alone, or in combination, that taught the amended claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kojovic et al (US PgPub 20060012374) discloses traveling wave based relay protection.
Liu et al (US PgPub 20160061873) discloses a method for locating distribution network circuit fault based on full waveform information.
Whitehead et al (US PgPub 20170102444) discloses a testing system for traveling wave fault detectors.
Seibel et al (US Pat 9784783) discloses a method and device to identify, record and store traveling wave heads in electric power systems.
Li et al (US Pat 10295586) discloses fault detection of a transmission line.
Schweitzer, III et al (US Pat 10310004) discloses time-domain differential line protection of electric power delivery systems.
Schweitzer, III et al (US PgPub 20200350760) discloses fault detection in electric power delivery systems using underreach, directional, and traveling wave elements.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        11/27/21